NOT FOR PUBLICATION                              FILED
                                                                              FEB 3 2021

                                                                   SUSAN M. SPRAUL, CLERK
                                                                        U.S. BKCY. APP. PANEL
                                                                        OF THE NINTH CIRCUIT

          UNITED STATES BANKRUPTCY APPELLATE PANEL
                    OF THE NINTH CIRCUIT

In re:                                              BAP No. NV-19-1322-LBF
PETER CONTINI,
             Debtor.                                Bk. No. 3:19-bk-50986-BTB

PETER CONTINI,
                 Appellant,
v.                                      MEMORANDUM *
UNITED STATES TRUSTEE, RENO;
WILLIAM ALBERT VAN METER,
CHAPTER 13 TRUSTEE; RUSHMORE LOAN
MANAGEMENT SERVICES, LLC; CLEAR
RECON CORPORATION; U.S. BANK
N.A., TRUSTEE FOR THE RMAC TRUST SERIES
2016-CTT; U.S. BANK NATIONAL
ASSOCIATION; MERRICK BANK;
PREMIER BANKCARD, LLC;
QUANTUM3 GROUP LLC, AS AGENT FOR
GPCC I LLC; MIDLAND FUNDING LLC;
CAVALRY INVESTMENTS, LLC,
                 Appellees.

               Appeal from the United States Bankruptcy Court

      * This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
                           for the District of Nevada
                 Bruce T. Beesley, Bankruptcy Judge, Presiding

Before: LAFFERTY, BRAND, and FARIS, Bankruptcy Judges.


                                 INTRODUCTION

      Peter Contini (“Debtor”) appeals the bankruptcy court’s order

granting the chapter 13 1 trustee’s (“Trustee”) motion to dismiss his case for

failures to file schedules and a plan, turn over tax returns and financial

documentation, and appear at his § 341 meeting of creditors.

      We AFFIRM.

                                        FACTS 2

      Debtor filed a chapter 13 petition on August 21, 2019. Schedules,

statements, and a plan were due by September 4, 2019. On that date,

Debtor filed a motion for a 14-day extension of time to file the required

documents. Although he served the motion on Trustee and the United

States Trustee as required by Rule 1007(c), he did not set the matter for

hearing, and the bankruptcy court never ruled on it. Debtor did not file the


      1 Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101–1532, and all “Rule” references are to the Federal
Rules of Bankruptcy Procedure.

      2  The Panel waived the requirement of Rule 8018(b) that Appellant file and serve
an appendix to the brief containing excerpts of the record. We therefore exercise our
discretion to take judicial notice of documents electronically filed in the bankruptcy
case. See Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th
Cir. BAP 2003).
required documents by the proposed extended deadline, or at any time

thereafter.

      On October 15, 2019, Trustee filed a motion under § 1307 to dismiss

Debtor’s case, citing Debtor’s failures to: (1) file a plan, schedules, and

statements; (2) provide tax returns required under § 1308; (3) provide

Trustee with requested financial documentation; and (4) appear at the first

meeting of creditors. Trustee served the motion on Debtor, along with a

notice setting the matter for hearing on November 14, 2019. Debtor did not

file an opposition, nor did he appear at the scheduled hearing. The

bankruptcy court thereafter entered an order dismissing the case

(“Dismissal Order”), and Debtor timely appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(A). Subject to the discussion below, we have jurisdiction under

28 U.S.C. § 158.

                                    ISSUES

      Is this appeal moot?

      Did the bankruptcy court abuse its discretion in dismissing Debtor’s

chapter 13 case?

                         STANDARD OF REVIEW

      We review the bankruptcy court’s order dismissing a chapter 13

bankruptcy case for abuse of discretion. Ellsworth v. Lifescape Med. Assocs.,



                                        3
P.C. (In re Ellsworth), 455 B.R. 904, 914 (9th Cir. BAP 2011). A bankruptcy

court abuses its discretion if it applies an incorrect legal standard,

misapplies the correct legal standard, or makes factual findings that are

illogical, implausible, or not supported by the record. United States v.

Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).

                                  DISCUSSION

   A. This appeal is not moot.

      “An appeal is moot if it is impossible to fashion effective relief.”

Ederel Sport, Inc. v. Gotcha Int’l L.P. (In re Gotcha Int’l L.P.), 311 B.R. 250, 253-

54 (9th Cir. BAP 2004) (citing Church of Scientology of Cal. v. United States,

506 U.S. 9, 12 (1992); and Platinum Capital, Inc. v. Sylmar Plaza, L.P. (In re

Sylmar Plaza, L.P.), 314 F.3d 1070, 1074 (9th Cir. 2002)). The burden is on the

party asserting mootness to establish that there is no effective relief that the

court can grant. Id. at 254 (citing Pintlar Corp. v. Fid. & Cas. Co. of N.Y. (In re

Pintlar Corp.), 124 F.3d 1310, 1312 (9th Cir. 1997)).

      Trustee contends that this appeal is moot because § 521(i)(1) provides

that if the information required under subsection (a)(1) of that statute is not

filed within 45 days after the petition date, the case shall be automatically

dismissed effective on the 46th day. As such, he contends that even if this

Panel were to reverse the Dismissal Order, it would provide no relief to

Debtor because he failed to meet the 45-day deadline, and thus his case is

subject to automatic dismissal.



                                          4
      Trustee acknowledges that in the Ninth Circuit, bankruptcy courts

retain discretion to waive the § 521(a)(1) filing requirements even after the

45-day filing deadline set forth in § 521(i)(1) has passed. Wirum v. Warren

(In re Warren), 568 F.3d 1113, 1117 (9th Cir. 2009). But Trustee argues that

the record in this case reflects no basis for the bankruptcy court to waive

the filing requirements. While true, it is at least possible (even if unlikely)

that if we found a basis to reverse the Dismissal Order, the bankruptcy

court could exercise its discretion to waive those requirements.

Accordingly, Trustee has not met his burden to show that we could not

grant effective relief.

   B. The bankruptcy court did not abuse its discretion in granting

      Trustee’s motion to dismiss.

      Section 1307(c) authorizes the bankruptcy court to dismiss a chapter

13 case for cause, including: (1) unreasonable delay by the debtor that is

prejudicial to creditors; (2) failure timely to file a plan; and (3) failure to

commence timely plan payments. Additionally, § 521(e)(2) permits

dismissal of a case if a debtor fails to provide the trustee with certain tax

returns within seven days of the § 341 hearing. Failure to attend the

§ 341(a) meeting of creditors may also be cause for dismissal. Sill v. Glaze

(In re Sill), BAP Nos. CC–17–1300–SKuL and CC–17–1312–SKuL, 2018 WL

2728836, at *4 (9th Cir. BAP June 8, 2018); Oliver v. United States Tr. (In re

Oliver), BAP No. CC–11–1482–PaKiRn, 2012 WL 5232201, at *4 (9th Cir.

BAP Oct. 23, 2012). Given Debtor’s multiple failures to comply with the

                                         5
requirements of the Bankruptcy Code and his failure to respond to

Trustee’s motion to dismiss or to appear at the hearing thereon, the

bankruptcy court did not abuse its discretion in dismissing his case.

      Debtor argues that the bankruptcy court erred in dismissing his case

because it did not rule on his extension motion before doing so. He also

argues that dismissal was improper because the motion to dismiss was

“vague” as to what documents were requested and when. He states that he

was unable to present his arguments to the bankruptcy court because his

extension motion was never heard, so he was deprived of due process. And

in his reply brief, he contends that no hearing was held on the motion to

dismiss. 3

      In Debtor’s reply brief, he completely misconstrues the filing

requirements. He notes that § 1321 contains no time limit for filing a plan.

But Rule 3015 (which was referenced in the Notice of Incomplete And/Or

Deficient Filing served on Debtor on August 23, 2019) requires the plan to

be filed within 14 days of the petition. He also misconstrues § 1326, which

requires plan payments to commence not later than 30 days after the date

of filing the plan or the order for relief, whichever is earlier. Debtor

contends that neither the filing of a plan nor the order for relief occurred in

his case. But the filing of his voluntary chapter 13 petition constituted an

order for relief under that chapter. § 301.


      3The record is unclear on this point. No hearing minutes or transcript appear on
the bankruptcy court docket, but the Dismissal Order references the hearing date and
                                           6
      Next, Debtor states that his case should not have been dismissed for

failure to provide Trustee with his federal income tax returns because he

did not file any.

      Debtor’s arguments are unavailing. He made none of these

arguments to the bankruptcy court, and we are not required to consider

them. See O'Rourke v. Seaboard Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d 955,

957 (9th Cir. 1989) (Panel generally declines to consider arguments not

raised before the bankruptcy court). But even if we consider those

arguments, they do not support reversal of the Dismissal Order.

      First, on this record, the fact that the bankruptcy court did not rule on

Debtor’s extension motion does not constitute grounds for reversal of the

Dismissal Order. Second, Debtor does not contend that he failed to receive

notice of the Trustee’s motion to dismiss; accordingly, he was not denied

due process. He could have filed an opposition to Trustee’s motion or, at a

minimum, appeared at the scheduled hearing to explain to the court why

he could not timely comply with the filing and other requirements. He did

not do so. Accordingly, Debtor has established no basis for reversing the

Dismissal Order.

                                 CONCLUSION

      For these reasons, we AFFIRM.




states that the court heard arguments and comments.
                                         7